DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 are pending and examined on the merits.
	 It is noted that claim 4 that it is believed such should read, for grammatical correctness, 
--the forehead-- rather than “a forehead”, as said subject should only have a single forehead.

Election/Restrictions – Species Election, Withdrawn (Non-Responsive)
	The examiner has elected to proceed with examination notwithstanding that non species elections were made as to any of the three (3) identified genuses/classes for which a single species was to be elected within each.  Should this pose an undue search burden hereafter in whole or in part, the examiner will contact applicant to carry out said election.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Garstha et al. (U.S. Patent Publication No. 2012/0041296; conductive electrode sheet/patch/gel for delivery of CBD’s for treatment of pain); in view of 
Chang et al. (U.S. Patent Publication No. 20180064728; transdermal patch delivery of CBD’s to forehead via electric current or other electrophysical device); and further in view of
Aung-Din (U.S. Patent Publication No. 20160256411; transdermal device delivery of CBD’s for pain/insomnia); and/or 
Sayre et al. (U.S. Patent Publication No. 2019/0078168; CBD’s to treat pain).
Garstha discloses a non-thermal electrical delivery system comprising a patch 30, Fig. 3 comprised of a carrier 32 that has at least one electrode 34/35, at least one conductive electrode sheet 36 that is attached to the carrier, and a conductive gel 40 that is placed on the electrode sheet. [0074] The conductive gel 40 is comprised of at least one analgesic that is e.g. CBD [0063- 0067].  Garstha also discloses the analgesic in a hydrogel being in the range from about 0.001 percent to about 20.000 percent of the gel or 0.001 percent to about 10.000 percent of the gel, [0067]. In that specific application, Garstha does not directly disclose the analgesic being a CBD; although such is well known analgesic in the art (see Garstha para 63-67).  Note: Electrically stimulated CBD infused pain-relieving patch that is placed on a human's skin that is used to relieve pain when it is connected to a controlled electrical current generating device.  Regarding instant claim 2, nothing in Garstha puts any limit on the frequency range of the electrical current, thus rendering such merely a matter of routine optimization depending on the speed of infusion desired.
	Chang teach transdermal patch delivery of CBD’s to forehead via electric current or other electrophysical device (para’s 51; 50 and 56).
Aung-Din teach transdermal device delivery of CBD’s for pain/insomnia (para’s 73 and 182; Table 1, page 21, top R column) rending instant claim 4 taught/suggested.
Additionally, Sayre, in the analogous art, teaches the therapeutic application of CBD to be an analgesic—pain management [0008,0254].  
Regarding instant claim 5, nothing would preclude a first duration of treatment of more than 20 minutes based on the prior art of record teachings.
Regarding instant claim 7, the amount of CBD (e.g. 10-30 mg) is a routinely optimizable parameter depending on the desired results and patient status.
Regarding insant claim 8, additives with CBD are contemplated by the prior art of record and thus this claim limitation is taught and/or suggested (see Garstha para 68).
Therefore, claims 1-8 are found prima facie obvious to use the same or closely similar non-thermal plasma/electrical current devices as instantly claimed for the transdermal delivery of CBD’s for pain and insomnia, by a person having ordinary skill in the art before the effective filing date of the claimed invention, based on the device of Garstha for pain management ([0067]) in view of Chang also using transdermal patches via electric current or other electrophysical device, wherein both infuse  CBD, including to the forehead (Chang), and for pain or insomnia Garstha (pain), Aung-Din (pain or insomnia), and/or Sayre (pain).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654